374 U.S. 95 (1963)
SLOAN'S MOVING & STORAGE CO., INC.,
v.
UNITED STATES ET AL.
No. 880.
Supreme Court of United States.
Decided June 10, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI.
Herbert Burstein for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Robert B. Hummel, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission; and Bernard G. Segal, Richmond C. Coburn, S. Harrison Kahn, Irving R. Segal and Robert L. Kendall, Jr. for United Parcel Service, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.